El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
The National City Bank of New York demandó en la Corte-de Distrito de San Juan a'cuatro personas para que le paga-sen los $2,600 que reconocieron deberle en un pagaré y sus-intereses al 10 por ciento anual y les embargó bienes para aseguramiento de la sentencia que se dictase. Los demanda-dos formularon excepción previa contra la demanda y solici-taron el traslado del asunto a la Corte de Distrito de Are-cibo, el que fué decretado. Declarada sin lugar la excepción previa no fué contestada la demanda y celebrado el juicio en el que sólo presentó prueba el demandante consistente en la declaración de un testigo y en la presentación del pagaré, se-gún admite el apelante en su alegato, fué dictada sentencia en los términos solicitados por el demandante con las costasy honorarios de abogado. El demandante presentó su memo-rándum de' costas conteniendo, entre otras partidas, $27 poi' tres viajes de su abogado de San Juan a Areeibo, y $500 para honorarios de abogado. Estas partidas fueron impugnadas-*273por los demandados y la corte rebajó los $27 a $15 y los $500 a $100. Por estas rebajas interpuso el banco este recurso de apelación.
Creemos qne son de tan poca importancia para el apelante los $12 qne.rebajó la corte inferior por los viajes de sn abo-gado qne no vale la pena qne tengamos qne resolver cnál es el precio de esos viajes y si no debieron ser rebajados los $12 qne interesa se le pagnen en adición de los otros de la con-dena.
En cnanto a los $100 qne le concedió la corte inferior por. honorarios de abog’ado, no creemos qne dicha corte cometiera nn manifiesto error al fijar esa cnantía, dada la naturaleza de este asunto y los pocos trámites qne ha tenido.

La resolución apelada debe ser confirmada.